IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

WAYNE KRZYSIAK, et al.,

Plaintiffs,
Case No. 3:16cv443
VS.
JUDGE WALTER H. RICE
NAVISTAR INTERNATIONAL
CORPORATION, et al.,

Defendants.

 

DECISION AND ENTRY DECLARING CAPTIONED CAUSE TO STILL NOT
BE AT ISSUE AND, THEREFORE, NOT INCLUDABLE ON SEPTEMBER 30,
2019, BIDEN LIST AS “OVER-AGED BENCH TRIAL.”

 

On March 29, 2019, this Court filed the attached Entry, setting forth the Court’s
conclusion that the captioned cause was not at issue and, therefore, not includable on the March
31, 2019, Biden list as “over-aged bench trial,” and setting forth the reasons for said conclusion.

Since the date of the prior filing, much discovery has taken place, although no dispositive
motion for summary judgment was deemed necessary by counsel. Trial on the captioned cause,
on the limited issue of the statute of limitations, is set to begin on Monday, October 7, 2019.
Only if the Plaintiffs succeed on the statute of limitations issue, will trial upon the merits of the
litigation take place.

Accordingly, the captioned cause is still not at issue and will not be until such time as this
Court has resolved, at the very least, the issue of the statute of limitations. A date that will arrive

shortly after the first of the New Year.
Thus, the captioned cause is not at issue and, therefore, not to be included on the
upcoming Biden List as a bench trial under advisement for a six-month period of time.
(J ant) co.

September 23, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record
Case: 3:16-cv-00443-WHR Doc #: 58 Filed: 03/29/19 Page: 1 of 2 PAGEID #: 2052

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

WAYNE KRZYSIAK, et al. : CASE NO. 3:16CV443
Plaintiffs,
JUDGE WALTER H. RICE
Vv.
NAVISTAR INTERNATIONAL :
CORPORTATION, et al.

Defendants.

 

DECISION AND ENTRY DECLARING CAPTIONED CAUSE TO BE NOT AT ISSUE
AND, THEREFORE, NOT INCLUDABLE ON MARCH 31, 2019, BIDEN LIST AS
“QVER-AGED BENCH TRIAL”

 

On September 25 and 26th, 2018, a trial was held on the bifurcated statute of limitations
issue. At its conclusion, the Court postponed post-trial briefing in order to allow Plaintiffs to file
a motion to strike certain testimony that Plaintiffs allege was not disclosed by Defendants in
discovery responses prior to trial. In lieu of filing such, Plaintiffs have, instead, filed a Motion for
Sanctions against Defendants. Doc. No. 50.

Following briefing and oral argument thereon, this Court, on March 26, 2019, filed a
Decision and Entry sustaining said Motion and, in doing so, re-opened discovery until May 28,
2019, and set a telephone conference call for May 31, 2019, to determine a date for the filing of a
renewed motion for summary judgment, on the statute of limitations issues, and/or a trial date to
supplement the testimony introduced at the September trial, or both.

Accordingly, the statute of limitations issue, the subject of the September trial, has not

been decided, nor even briefed, and will not be so until previous discovery has been
Case: 3:16-cv-00443-WHR Doc #: 58 Filed: 03/29/19 Page: 2 of 2 PAGEID #: 2053

supplemented by the additional discovery recently ordered by the Court. In short, a renewed
motion for summary judgment and/or the re-opening of the September hearing may be required.
In addition, the merits of Plaintiffs’ lawsuit have not been heard at trial and/or briefed. Thus, the
captioned cause is not at issue and is, therefore, not to be included on the upcoming Biden List as
a bench trial under advisement for a six-month period of time.

IT IS SO ORDERED.

Lk
March 28, 2019 C. hS

WALTER H. RICE, JUDGE
UNITED STATES DISTRICT COURT
